DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 06 August 2020 and 10 February 2022 has/have been considered by the examiner (see attached PTO-1449).
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-6 and 17-18, are drawn to “the control unit adjusting the position of the stage or the magnifying optical system based on a reflected light beam from the shield which is obtained by irradiating the observation object with the light beam which is emitted from the light source device and limited by the shield under a plurality of different conditions.”
Group II, Claims 7-16 and 19-20, are drawn to “the light source device emitting the light beam at a non-zero angle relative to the axis of the magnifying optical system, and the control unit adjusting the position of the stage or the magnifying optical system so as to match the position of an image of the shield captured by the imaging device with a target position.”
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “An autofocus device used in an optical apparatus equipped with a stage that supports a transparent member on which an observation object is placed, and a magnifying optical system which is used to observe the observation object, the autofocus device comprising: a light source device which emits a light beam to the observation object via the magnifying optical system; a shield which is arranged at a position opposite to the observation object relative to the magnifying optical system and configured to limit the light beam emitted from the light source device; a light detection unit [imaging , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yanagida et al., JP 2015227940 A (English Translation cited provided in PTO-892), hereby Yanagida.  
The technical features shared among the inventions are not special technical features, since those shared features are anticipated by Yanagida:
“An autofocus device used in an optical apparatus equipped with a stage that supports a transparent member on which an observation object is placed, and a magnifying optical system which is used to observe the observation object, the autofocus device (Figs. 1 and 5-6) comprising: a light source device which emits a light beam to the observation object via the magnifying optical system (Fig. 1, pages 17-19, and paragraphs [0034]-[0044]; Fig. 5, pages 26-28, and paragraphs [0073]-[0080]; Fig. 6, pages 28-30, and paragraphs [0081]-[0090]); a shield which is arranged at a position opposite to the observation object relative to the magnifying optical system and configured to limit the light beam emitted from the light source device (Fig. 1, pages 17-19, and paragraphs [0034]-[0044]; Fig. 5, element 81, pages 26-28, and paragraphs [0073]-[0080]; Fig. 6, pages 28-30, and paragraphs [0081]-[0090]); a light detection unit [imaging unit] which receives, via the magnifying optical system, a reflected light beam which is reflected from a reflection surface of the transparent member after the light beam emitted from the light source device reaches the reflection surface via the shield and the magnifying optical system (Fig. 1, pages 17-19, and paragraphs [0034]-[0044]; Fig. 5, pages 26-28, and paragraphs [0073]-[0080]; Fig. 6, pages 28-30, and paragraphs [0081]-[0090]); and a control unit which controls the position of the stage or the magnifying optical system (Fig. 1, pages 17-19, and paragraphs [0034]-[0044]; Fig. 5, pages 26-28, and paragraphs [0073]-[0080]; Fig. 6, pages 28-30, and paragraphs [0081]-[0090]; see also Fig. 1, pages 22-23, and paragraphs [0055] and [0057]), . . . .”
Moreover, the shared technical feature lacks novelty or inventive step in view of Yanagida, since it is well known in the art to use an autofocus device including a stage, magnifying optical system, a light Yanagida, Figs. 1 and 5-6, page 14, and paragraphs [0017]-[0018]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M WALSH/Examiner, Art Unit 2482